Bird, C. J.
(dissenting). I am of the opinion that the trial court,was right in charging the jury that:
“If you find by a preponderance of the evidence that Mr. Tubbs, the agent of the defendant who took the application of Mr. Randall for the insurance policy issued to him, was paid $17.00 in the latter part of October, 1916, at the home of Mrs. Horton in Detroit, by Mr. Randall to apply as payment on the premium of said policy, I charge you that the payments to Tubbs would be payment to the defendant insurance _ company, and the policy would not be rendered void, on the theory that the premium was not paid, and the plaintiff would be entitled to recover the face of the policy, $1,000.
“Now, you will notice I have said, if that payment was made to Tubbs, then it was a payment to the company, because I charge you, that Mr. Tubbs was the agent of the company, and if he was the agent that took the order for this policy, and the insured paid him the premium, that would be payment to the insurance company.”
The question, whether the premium was, paid by Randall to Tubbs, was one of fact made so by conflicting evidence. But it is said that if payment were made to Tubbs it would not bind defendant, as the contract provided it should be paid by the paymaster of the Grand Trunk Railway Company, the insured’s employer. The premium was not paid by the paymaster of the railway company for the very good reason that when it became due Randall was not in its employ and it owed him nothing. We'think it can be said, without doing violence to the contract, that it was not contemplated by either party that the provision for payment by the paymaster out of Randall’s wages should last or be in force any longer than his employment lasted. After the employment, was terminated, the situation was no different than it would have been had the contract never contained such a provision. If Randall wanted to keep the policy alive, it *432was then his duty to pay the premium to some agent of the company. He accordingly paid the same to the agent who solicited the insurance from him.
Proof that Tubbs solicited and secured the insurance made him the agent of the company, as between the company and the beneficiary, to accept payment of the premium. 2 Comp. Laws 1915, § 9305. This section provides:
“Any person who shall solicit an application for insurance upon the life of another shall, in any controversy between the assured or his beneficiary and the company issuing any policy upon such application, be regarded as the agent of the company and not the agent of the assured.”
It is said the section does not apply to this controversy. When the legislature says that it shall apply to any controversy between the insurance company and the beneficiary, I think it includes this controversy. An insurance company could hardly suspend the operation of this statute by a contract stipulation with the insured. If the stipulation as. to payment had any force after the employment terminated,' it should be construed as having been made subject to the provisions of this statute. The trial court was right in its view of the law, and the judgment should be affirmed.
Fellows and Kuhn, JJ., concurred with Bird, C. J.